MEMORANDUM**
Larry Eames, federal prisoner, appeals the district court’s denial of his motion for return of property. See Fed R. Crim. P. 41(e). We have jurisdiction under 28 U.S.C. § 1291, and we remand the matter to the district court for resolution. As the parties are familiar with the factual and procedural history of this case, we do not recount it here except as is necessary to explain our decision.
The government never responded to Eames’ Rule 41(e) motion for return of property, and, more importantly, the district court never ruled on it. There are no findings on whether the property claimed by Eames is part of the forfeiture agreement he signed with the government, or what, if any, legal rights the government may have in the property. Indeed, the excerpt submitted by Eames does not even contain a copy of the forfeiture agreement. Given these deficiencies, the record before us is inadequate for a proper disposition of Eames’ appeal. See Assoc. of Mexican-Am. Educators v. California, 231 F.3d 572, 614 n. 9 (9th Cir.2000) (Tashima, J., dissenting) (collecting cases in which we have remanded for greater development of the record).
Eames argues that the district court did rule on his Rule 41(e) motion. In support of this claim, he points to the district court’s Amended Preliminary Order of Forfeiture (“Order”), which the docket describes as “denying motion for return of property by Larry Ray Eames.” This argument is unpersuasive. A review of the Order shows that the docket description is erroneous. The Order dealt exclusively with property voluntarily forfeited by Eames and made no reference to Rule 41(e), or any property that could be subject to a Rule 41(e) motion. Thus, we reject Eames’ claim that the Order constituted a ruling on his Rule 41(e) motion.
Because the record in this case is insufficiently developed to allow for a proper adjudication, we remand to the district court for resolution of Eames’ Rule 41(e) motion.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.